DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "…the second account”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 1-3, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US 2020/0393991), hereinafter referred to as Kachare in view of Barnett et al. (US 2017/0124626), hereinafter referred to as Barnett. 

Referring to claim 1, Kachare teaches, as claimed, a system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor (see fig. 2 and page 6, ¶91), the memory storing processor-executable instructions which, when executed by the processor, configure the processor to: receive, via the communications module, a transfer instruction (i.e.-receiving data move command, page 4, ¶58, lines 3-6) for transfer of data from a first data record associated with a transferor to a second data record associated with a recipient (i.e.-to a specified destination node, page 4, ¶58, line 6 and ¶59, lines 1-2), the transfer instruction including a transfer amount and a condition associated with the transfer (i.e.-with specified amount of data and with space available limitations, ¶59, lines 12-16 and 28-31); in response to determining that the condition associated with the transfer has been satisfied, effect the transfer of 
However, Kachare does not teach the steps of: request permission to obtain contextual data therefrom; when permission is granted, obtain, via the communications module, contextual data from the computing device; and determine, based on the contextual data, that the condition associated with the transfer has been satisfied.
On the other hand, Barnett discloses system and method for context-based data transfer determination comprised of receiving authorization or permission to collect contextual data and obtain contextual data (page 8, ¶77); and determine, based on the contextual data, that the condition associated with the transfer has been satisfied (page 9, ¶93 and page 10, ¶94-¶98).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kachare and incorporate the step of request permission to obtain contextual data therefrom; when permission is granted, obtain, 

As to claim 2, the modified Kachare teaches the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: hold, within the first data record, the transfer amount until the transfer of data has been effected to the second data record (page 5, ¶75, lines 4-6 and page 8, ¶105, lines 3-5). 

As to claim 3, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes mood data and the condition specifies a particular mood of the recipient (see Barnett, page 5, ¶51 and ¶52). 

As to claim 5, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes location data received from the computing device associated with the recipient (see Barnett, page 4, ¶42, lines 10-13).
claim 6, the modified Kachare in view of Barnett teaches the system of claim 5, wherein the condition specifies a particular location and the condition is satisfied when the location data indicates that the recipient is at the particular location (see Barnett, page 5, ¶51 and ¶57).

As to claim 7, the modified Kachare innately teaches the system of claim 6, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: determine, based on the location data, route information for the recipient; and determine the transfer amount based at least on the route information (page 4, ¶59, lines 13-18 and see Barnett, page 4, ¶41).

As to claim 8, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes weather data for a location associated with the recipient (see Barnett, page 5, ¶60, lines 1-3).

As to claim 9, the modified Kachare in view of Barnett teaches the system of claim 1, wherein the contextual data includes biometric data obtained from the computing device associated with the recipient (see Barnett, page 9, ¶89, lines 19-22).

claim 10, the modified Kachare innately teaches the system of claim 1, wherein the condition is based on a balance in the second account (page 4, ¶59, lines 7-10).

As to claim 11, the modified Kachare innately teaches the system of claim 1, wherein the condition is a challenge set by the transferor (page 10, ¶120, lines 6-7).

As to claim 12, the modified Kachare teaches the system of claim 1, wherein the transfer instruction includes a second condition and a second transfer amount and wherein the amount of transfer value depends on which of the conditions is satisfied (page 4, ¶59, lines 1-10).

As to claim 13, the modified Kachare in view of Barnett teaches the system of claim 1, wherein permission is granted when a mobile application is identified on the computing device associated with the recipient (see Barnett, page 4, ¶40 and ¶42, lines 8-13). 

Referring to claims 14-16, 18 and 19, the claims are substantially the same as claims 1-3 and 5-13, hence the rejection of claims 1-3 and 5-13 is applied accordingly.

claim 20, the claim is substantially the same as claim 1, hence the rejection of claims 1 is applied accordingly.
Claim Objections 
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS  whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184